Title: From George Washington to Colonel Thomas Nixon, 14 July 1779
From: Washington, George
To: Nixon, Thomas


        
          sir
          Head Quarters New Windsor July the 14: 1779
        
        It will be necessary that the Recruits coming from the Massachusett’s State should be completely armed and accoutered at Springfield—or at least as far as the supplies there will admit. For this purpose I inclose you a Letter for the Commissary of Military Stores. I also inclose you a Copy, by which you will see he is directed to deliver such supplies of Arms & Accoutrements as you may find necessary according to the number of men. I am sir with regard & esteem Yr Most Obedt st
        
          Go: Washington
        
       